This cause comes before us on petition of Martin Wunderlich for writ of certiorari to the Court of Appeals, to review and revise the opinion and judgment of that court in the case of Martin Wunderlich v. Southern Construction Company, Inc.,27 Ala. App. 458, 174 So. 317.
We have uniformly held that we would not review the evidence, as contained in the record, to determine for ourselves what the facts of the case really were, but would accept and act upon the finding of the facts as made by the Court of Appeals.
The Court of Appeals has properly applied the law of the case to the facts as found by them, and we must, therefore, deny the writ prayed for.
Writ denied.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.